Motion by the appellant for reargument of an appeal from a judgment of the Supreme Court, Queens County, rendered March 16, 1993, which was determined by decision and order of this Court dated December 11, 1995.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted, and, upon reargument, the unpublished decision and order of this Court dated December 11, 1995, in the above-entitled case, is recalled and vacated, and the following decision and order is substituted therefor:
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered March 16, 1993, convicting him of murder in the second degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
*744The defendant failed to preserve for appellate review his arguments concerning the court’s charge to the jury (see, CPL 470.05 [2]), and we decline to reach them in the exercise of our interest of justice jurisdiction.
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Altman, Friedmann and Florio, JJ., concur.